247 S.W.3d 104 (2008)
Carol Sue McPHERSON and Ronald McPherson, Appellants,
v.
McMAHON FORD COMPANY, Respondent.
No. ED 90210.
Missouri Court of Appeals, Eastern District, Division One.
March 11, 2008.
Susan Marie, Caseyville, IL, for appellant.
David C. Berwin, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Carol Sue McPherson and Ronald McPherson (collectively referred to as "Plaintiffs") appeal from the trial court's grant of summary judgment in favor of McMahon Ford Company on the grounds that Plaintiffs cause of action for personal injuries was barred by the statute of limitations.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).